Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 19 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (U.S. Patent Pub. No. 2008/0068867). 
	Regarding Claim 1
	FIG. 1 of Yamada discloses an integrated circuit comprising: a substrate (83); a reference contact (BOOT) coupled to the substrate; a capacitor (91) over the substrate and including: a first conductive element (87) having an associated parasitic capacitance [0010]; and a second conductive element (86) electrically isolated from the first conductive element; and a substrate element (89) coupled to the first conductive element by the parasitic capacitance and coupled to the reference contact, wherein the substrate element includes a conductive doped region in the substrate and aligned with the first conductive element and the reference contact [0032]. 
	
	Regarding Claim 2
	FIG. 1 of Yamada discloses the conductive doped region (89) includes a single uniform doped region aligned with both the first conductive element and the reference contact.
	
	Regarding Claim 10
	FIG. 1 of Yamada discloses the conductive doped region includes a patterned region.
	
	Regarding Claim 19
	FIG. 1 of Yamada discloses a method of making an integrated circuit, the method comprising: forming, in a substrate (83), a substrate element having a conductive doped region (89); forming, on the substrate, a reference contact (BOOT) that is aligned with and mechanically coupled to the substrate element; and forming, over the substrate and aligned with the conductive doped region [0032], a capacitor having first and second electrically isolated conductive elements, the first conductive element having an associated parasitic capacitance [0010].
	
	Regarding Claim 20
	FIG. 1 of Yamada discloses the conductive doped region (89) includes a single uniform doped region overlapping both the reference contact and the first conductive element.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Akimoto (U.S. Patent No. 5,016,108).
	Regarding Claim 3
	Yamada discloses Claim 2. 
Yamada fails to disclose “the substrate is a p-type substrate, and the uniform doped region is a p+ doped region”.
	FIG. 2 of Akimoto discloses a similar integrated circuit, wherein the substrate (17) is a p-type substrate, and the uniform doped region (11) is a p+ doped region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Akimoto. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of suppressing output noise level (Col. 2, Lines 6-11 of Akimoto).

Claims 4 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Kalb (U.S. Patent No. 5,706,163).
	Regarding Claim 4
	Yamada discloses Claim 2. 
Yamada fails to disclose “the substrate is a n-type substrate, and the uniform doped region is a n+ doped region”.
	FIG. 3 of Kalb discloses a similar integrated circuit, wherein the substrate (302) is a n-type substrate, and the uniform doped region (306) is a n+ doped region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Kalb. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of ESD protection (Col. 4, Lines 46-47 of Kalb).	
	
	Regarding Claim 9
	FIG. 3 of Kalb discloses the conductive doped region includes a non-patterned region.

Claims 5-7 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Aiello (U.S. Patent Pub. No. 2004/0016960), in view of Yanagigawa (U.S. Patent Pub. No. 2008/0111598).
	Regarding Claim 5
	Yamada discloses Claim 1. 
Yamada fails to disclose “the substrate includes a well aligned with the first conductive element, and the conductive doped region includes: a first doped region within the well and aligned with the first conductive element; and a second doped region outside the well and aligned with the reference contact”.
	FIG. 3 of Aiello discloses a similar integrated circuit, wherein the substrate (Sub) includes a well (Epi 1) aligned with the first conductive element, and the conductive doped region includes: a first doped region (4) within the well and aligned with the first conductive element. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Aiello. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of Integrating control circuits (Para. 1 of Aiello).	
Yamada as modified by Aiello fails to disclose “a second doped region outside the well and aligned with the reference contact”.
	FIG. 3 of Yanagigawa discloses a similar integrated circuit, comprising a second doped region (23) outside the well (22) and aligned with the reference contact. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Yanagigawa. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of being biased with ground voltage (Para. 27 of Yanagigawa).	
	
	Regarding Claim 6
	FIG. 3 of Yanagigawa discloses the substrate (21) is a p-type substrate, the well (22) is an n-well, the first doped region (25) is an n+ doped region, and the second doped region (23) is a p+ doped region. 
	
	Regarding Claim 7
	One of ordinary skill in the art have found obvious absent persuasive evidence that the substrate is an n-type substrate, the well is a p-well, the first doped region is a p+ doped region, and the second doped region is an n+ doped region, because said configuration was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). MPEP 2144.04.

	Regarding Claim 21
	Yamada discloses Claim 19. 
Yamada fails to disclose “the conductive doped region includes a first doped region and a second doped region, and forming the substrate element includes: forming a well in the substrate, wherein the first conductive element is formed above the well; forming the first doped region within the well; and forming the second doped region outside of the well, wherein the reference contact is aligned with and mechanically coupled to the second doped region”.
	FIG. 3 of Aiello discloses a similar integrated circuit, wherein the substrate (Sub) includes a well (Epi 1) aligned with the first conductive element, and the conductive doped region includes: a first doped region (4) within the well and aligned with the first conductive element; and a second doped region outside the well and aligned with the reference contact. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Aiello. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of Integrating control circuits (Para. 1 of Aiello).	
Yamada as modified by Aiello fails to disclose “a second doped region outside the well and aligned with the reference contact”.
	FIG. 3 of Yanagigawa discloses a similar integrated circuit, comprising a second doped region (23) outside the well (22) and aligned with the reference contact. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Yanagigawa. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of being biased with ground voltage (Para. 27 of Yanagigawa).	

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Divakaruni (U.S. Patent No. 6,429,068).
	Regarding Claim 8
	Yamada discloses Claim 1. 
Yamada fails to disclose “the conductive doped region includes a silicided region”.
	FIG. 5 of Divakaruni discloses a similar integrated circuit, wherein the conductive doped region (357) includes a silicided region (309). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Divakaruni. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of minimizing parasitic resistance.	

Claims 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Sankaran (U.S. Patent Pub. No. 2018/0278229).
	Regarding Claim 11
	FIG. 1 of Yamada discloses a system comprising: isolation circuitry including: a semiconductor substrate (83); a reference contact (BOOT) coupled to the semiconductor substrate; an isolation capacitor (91) over the semiconductor substrate and including: a first conductive element (87) having an associated parasitic capacitance [0010]; and a second conductive element (86) isolated from the first conductive element; and a conductive doped region (89) in the semiconductor substrate [0032], wherein the conductive doped region is aligned with the first conductive element and the reference contact.  
Yamada explicitly fails to disclose “a second conductive element galvanically isolated from the first conductive element”.
	FIG. 1 of Sankaran discloses a similar integrated circuit, comprising a second conductive element galvanically isolated from the first conductive element [0025]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Sankaran. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of improving common mode performance (Para. 1 of Sankaran).	
	
	Regarding Claim 12
	Yamada as modified by Sankaran discloses the isolation circuitry is first isolation circuitry comprising a first semiconductor substrate, a first reference contact, a first isolation capacitor, and a first conductive doped region, and the system further comprising: second isolation circuitry electrically connected to the first isolation circuitry and including: a second semiconductor substrate; a second reference contact coupled to the second semiconductor substrate; 23T91744US02a second isolation capacitor over the second semiconductor substrate and including: a third conductive element having an associated second parasitic capacitance; and a fourth conductive element galvanically isolated from the third conductive element; and a second conductive doped region in the second semiconductor substrate, wherein the second conductive doped region is aligned with the third conductive element and the second reference contact; and wherein the first isolation circuitry is integral with a first integrated circuit, and the second isolation circuitry is integral with a second integrated circuit.
	
	Regarding Claim 13
	Yamada as modified by Sankaran discloses the isolation circuitry is first isolation circuitry comprising the semiconductor substrate, a first reference contact, a first isolation capacitor, and a first conductive doped region, and the isolation system further comprising: second isolation circuitry electrically connected to the first isolation circuitry and including: the semiconductor substrate; a second reference contact coupled to the semiconductor substrate; a second isolation capacitor over the semiconductor substrate and including: a third conductive element having an associated second parasitic capacitance; and a fourth conductive element galvanically isolated from the third conductive element; a second conductive doped region in the semiconductor substrate, wherein the second conductive doped region is aligned with the third conductive element and the second reference contact; and wherein the first isolation circuitry and the second isolation circuitry are integral with the same integrated circuit.
	
	Regarding Claim 14
	FIG. 1 of Sankaran discloses the first isolation circuitry and the second isolation circuitry is integral with a first integrated circuit, the system further comprising: a second integrated circuit including transmit circuitry coupled to the second conductive element of the first isolation capacitor; and24T91744US02 a third integrated circuit including receive circuitry coupled to the fourth conductive element of the second isolation capacitor.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Sankaran, in view of Akimoto (U.S. Patent No. 5,016,108).
	Regarding Claim 15
	Yamada as modified by Sankaran discloses Claim 11. 
Yamada as modified by Sankaran fails to disclose “the substrate is a p-type substrate, and the uniform doped region is a p+ doped region”.
	FIG. 2 of Akimoto discloses a similar integrated circuit, wherein the substrate (17) is a p-type substrate, and the uniform doped region (11) is a p+ doped region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Akimoto. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of suppressing output noise level (Col. 2, Lines 6-11 of Akimoto).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Sankaran, in view of Kalb (U.S. Patent No. 5,706,163).
	Regarding Claim 16
	Yamada as modified by Sankaran discloses Claim 11. 
Yamada as modified by Sankaran fails to disclose “the substrate is a n-type substrate, and the uniform doped region is a n+ doped region”.
	FIG. 3 of Kalb discloses a similar integrated circuit, wherein the substrate (302) is a n-type substrate, and the uniform doped region (306) is a n+ doped region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Kalb. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of ESD protection (Col. 4, Lines 46-47 of Kalb).	
	
Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Aiello (U.S. Patent Pub. No. 2004/0016960), in view of Yanagigawa (U.S. Patent Pub. No. 2008/0111598).
	Regarding Claim 17
	Yamada discloses Claim 11, wherein the first doped region is an n doped region. 
Yamada fails to disclose “the semiconductor substrate is a p-type substrate including an n-well aligned with the first conductive element, and the conductive doped region includes: an n+ doped region within the n-well and aligned with the first conductive element; and a p+ doped region outside the n-well and aligned with the reference contact”.
	FIG. 3 of Yanagigawa discloses a similar integrated circuit, wherein the semiconductor substrate (21) is a p-type substrate, the well (22) is an n-well, the first doped region (25) is an n+ doped region, and the second doped region (23) is a p+ doped region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yamada, as taught by Yanagigawa. The ordinary artisan would have been motivated to modify Yamada in the above manner for the purpose of being biased with ground voltage (Para. 27 of Yanagigawa).	
	
	Regarding Claim 18
	One of ordinary skill in the art have found obvious absent persuasive evidence that the semiconductor substrate is an n-type substrate including a p-well aligned with the first conductive element, and the conductive doped region includes: a p+ doped region within the p-well and aligned with the first conductive element; and an n+ doped region outside the p-well and aligned with the reference contact, because said configuration was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892